 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD SPENCE,                                     No. 2:16-cv-1828 TLN KJN P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    G. KAUR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. This action proceeds on plaintiff’s second

18   amended complaint in which he claims that while he was housed at California State Prison-

19   Solano, defendant Kaur, Sr. Librarian, retaliated against plaintiff for filing a form 22 against her,

20   by issuing a 128-B and then a CDC-115 (“RVR”) on the same allegedly false charges. Plaintiff’s

21   motion for leave to file a third amended complaint is now before the court. As discussed below,

22   it is recommended that plaintiff’s motion to amend be partially granted.

23   I. Background

24          Plaintiff’s original complaint was filed on July 22, 2016. On April 27, 2017, plaintiff

25   filed an amended complaint as of right. (ECF No. 19.) On June 20, 2017, plaintiff’s amended

26   complaint was dismissed with leave to amend. (ECF No. 20.) On August 7, 2017, plaintiff filed

27   a second amended complaint. (ECF No. 23.) On January 19, 2018, the court found plaintiff

28   ////
                                                        1
 1   stated a potentially cognizable claim against defendant Kaur.1 (ECF No. 25 at 1.) Defendant

 2   Kaur filed an answer on September 19, 2018. (ECF No. 44.) On October 11, 2018, the court

 3   issued a discovery and scheduling order. On November 20, 2018, pursuant to plaintiff’s request,

 4   the undersigned extended the discovery deadline to February 25, 2019, and the pretrial motions

 5   deadline was extended to May 20, 2019. (ECF No. 51.) On January 23, 2019, the undersigned

 6   granted plaintiff’s second request to extend the discovery deadline, which was extended to April

 7   19, 2019, and the pretrial motions deadline was extended to July 19, 2019. (ECF No. 58.)

 8          On March 7, 2019, plaintiff filed a motion to amend, accompanied by his proposed third

 9   amended complaint. (ECF Nos. 60, 61.) Defendant Kaur opposes the motion; plaintiff filed a

10   reply. (ECF Nos. 62, 63.)

11          On June 21, 2019, the court confirmed that discovery was closed, and the dispositive

12   motions deadline was vacated. (ECF No. 82.)

13   II. Proposed Amendment

14          In the proposed third amended complaint, plaintiff adds due process claims against

15   defendant Kaur, and adds substantive and procedural due process claims, retaliation claims, and

16   “gender bias” or discrimination claims against newly-named Correctional Sgt. Muhammad, and

17   Correctional Sgt. Chambers based on their assistance to defendant Kaur in filing a CDCR 128B

18   Informational Chrono and RVR against plaintiff. (ECF No. 61.) Plaintiff seeks, inter alia,

19   complete removal of the 128B Chrono and RVR, as well as monetary damages.

20   III Motion to Amend
21          A. The Parties’ Briefing

22          In his motion, plaintiff notes that his first amended complaint alleged that his due process

23   rights were violated by defendant Chambers in connection with the hearing on the alleged

24   retaliatory disciplinary issued by defendant Kaur,2 and argues as follows. Recently discovered

25   1
       On February 14, 2018, defendants Ditto and Williams were dismissed without leave to amend.
26   (ECF No. 27.)

27   2
       Plaintiff references the court’s prior ruling: “In his second claim, plaintiff claims that
     ‘Chambers “heard” the [alleged] retaliatory disciplinary.’ (ECF No. 19 at 5.) Plaintiff concedes
28   that the RVR was overturned after plaintiff served the penalty assessed, 30-day deprivation of
                                                         2
 1   documents “show the direct involvement of both Sgt. Chambers and Aisha Muhammed in

 2   drafting, advising, approving and hearing the RVR and composition of the 128B, the basis of the

 3   RVR.” (ECF No. 61 at 1.) Plaintiff was unable to earlier move to amend because such

 4   documents “were disclosed only 30 day[s] prior after [sic] the close of discovery.” ECF No. 61 at

 5   2.) Service of process on such new defendants can be expedited because “defendants can waive

 6   service,” and any additional discovery will be “minimal.” (Id.) His proposed amendment is for

 7   good cause, made in good faith as a result of his diligence, and delay alone is an insufficient

 8   ground to deny amendment. Further, such new documentary evidence demonstrates “futility is

 9   moot.” (Id.) Finally, plaintiff should be permitted to amend because his new claims are “facially

10   plausible,” allowing reasonable inferences that the defendants are liable for their alleged

11   misconduct. (ECF No. 61 at 2.)

12          Defendant Kaur contends that the motion should be denied for the following reasons.

13   Plaintiff’s effort to bring a due process challenge is futile because such claim was dismissed when

14   the court screened plaintiff’s first amended complaint, specifically finding that plaintiff must

15   pursue unrelated due process claims in a separate action. (ECF No. 62 at 1.) Further, adding new

16   defendants only 22 days before discovery is to close would prejudice defendant Kaur by unduly

17   delaying this case. In addition to the delay in adding new defendants, discovery would need to be

18   extended in order to litigate new theories of liability: due process and gender discrimination, as

19   well as retaliation claims against the two new defendants. Finally, amendment is futile for two

20   reasons: (1) because the court previously dismissed plaintiff’s due process claim against
21   Chambers; and because plaintiff’s due process and gender discrimination claims against

22   Chambers and Muhammad concern the adjudication of the RVR, such claims are unrelated to

23   plaintiff’s retaliation claim against Kaur, and are barred under Rule 18(a) of the Federal Rules of

24   Civil Procedure; and (2) because plaintiff’s proposed third amended complaint fails to state a

25   yard and law library access. (¶) Plaintiff fails to identify the factual basis upon which he raises
26   this claim. In other words, he fails to identify any constitutional or federal statutory violation by
     Chambers’ actions. . . . (¶) Plaintiff’s allegations contained in Claim II . . . fail to state viable
27   retaliation claims because plaintiff fails to identify any facts connecting such defendants to
     plaintiff’s protected conduct or showing that their actions were based on retaliation.” (ECF No.
28   20 at 3-4.)
                                                          3
 1   claim against Chambers and Muhammad -- plaintiff failed to allege facts showing either

 2   Chambers or Muhammad violated plaintiff’s due process rights during the adjudication of the

 3   RVR, and there are no facts demonstrating either of them took any adverse action against plaintiff

 4   because of his protected First Amendment rights. (ECF. No. 62 at 6.) Defendant argues

 5   amendment is futile if it would fail to withstand a motion to dismiss for failure to state a claim,

 6   citing Dougherty v. Town of North Hempstead Bd. Of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.

 7   2002). (ECF No. 62 at 6.)

 8          In reply,3 plaintiff argues that his newly-discovered documents “leave no intelligent

 9   debate” about the involvement of Sgt. Chambers and Sgt. Muhammed “as principals in the

10   creation, approval and hearing of the RVR they spoon-fed to a willing and waiting Kaur.” (ECF

11   No. 64 at 1.) In addition to “several drafts, private meetings, coaching, approving Chambers

12   solicited testimony off the record from Kaur while denying plaintiff any witnesses, though

13   requested,” plaintiff contends the most glaring evidence is that both the 128B and RVR authored

14   by Kaur failed to include any specific violation, but the citation of 3005(b)(1) was added by

15   Kaur’s alleged co-conspirators. (ECF No. 64 at 1-2.) Plaintiff submitted his motion to amend

16   soon after receipt of the documents appended to his reply. (ECF No. 64 at 5-13.)

17          B. Legal Standard

18          Because defendant has filed an answer, Rule 15(a)(2) governs plaintiff’s motion to amend,

19   as follows:

20                  (2) Other Amendments. In all other cases, a party may amend its
                    pleading only with the opposing party’s written consent or the court’s
21                  leave. The court should freely give leave when justice so requires.
22   Fed. R. Civ. P. 15(a)(2). “Rule 15(a) is very liberal and leave to amend ‘shall be freely given

23
     3
       In his reply, plaintiff contends that defendant’s opposition was untimely-filed. The proof of
24   service appended to his motion states that plaintiff deposited his motion in the mail on March 4,
     2019. (ECF No. 61 at 26.) Defendant placed his opposition to plaintiff’s motion into the mail on
25   March 28, 2019. (ECF No. 62-1.) Oppositions are due 21 days from the date motions are served.
26   L.R. 230(l). However, an additional three days are added for service by mail. Fed. R. Civ. P.
     6(d). Thus, defendant’s deadline to oppose plaintiff’s motion to amend was extended to March
27   28, 2019, rendering his opposition timely. In his reply, plaintiff refers to a “postmark” date of
     March 29, 2019 (ECF No. 76 at 1); however, defendant’s proof of service declares the opposition
28   was placed in the mail on March 28, 2019. Court deadlines are not calculated using postmarks.
                                                         4
 1   when justice so requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 465 F.3d 946, 951

 2   (9th Cir. 2006) (quoting Fed. R. Civ. P. 15(a)); accord Sonoma Cnty. Ass’n of Retired Emps. v.

 3   Sonoma Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013). However, courts “need not grant leave to

 4   amend where the amendment: (1) prejudices the opposing party; (2) is sought in bad faith;

 5   (3) produces an undue delay in the litigation; or (4) is futile.” AmerisourceBergen Corp., 465

 6   F.3d at 951; accord Sonoma Cnty. Ass’n of Retired Emps., 708 F.3d at 1117. “‘[P]rejudice to the

 7   opposing party carries the greatest weight.’” Sonoma Cnty. Ass’n of Retired Emps., 708 F.3d at

 8   1117 (quoting Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per

 9   curiam)). Leave to amend “is properly denied . . . if amendment would be futile.” Carrico v. City

10   and Cnty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011) (citing Gordon v. City of

11   Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010)). Further, “[a] party cannot amend pleadings to

12   ‘directly contradict an earlier assertion made in the same proceeding.’” Air Aromatics, LLC v.

13   Opinion Victoria’s Secret Stores Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (quoting

14   Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)).

15          C. Discussion

16          Initially, the undersigned observes that plaintiff’s proposed third amended complaint is

17   confusing because plaintiff includes multiple theories of liability within each claim, yet fails to set

18   forth specific facts supporting such new theories. While defendant argues that plaintiff’s claims

19   against Chambers and Muhammed are related to the adjudication of the RVR, the undersigned

20   does not construe plaintiff’s claims in this way. Rather, plaintiff alleges that Chambers and
21   Muhammed conspired with defendant Kaur to author the allegedly false 128B and RVR, which

22   actions took place prior to the November 18, 2016 hearing on the RVR. Plaintiff includes no

23   factual allegations demonstrating his due process rights were violated during the RVR hearing,

24   other than to claim he was injured by the denial of a fair and impartial hearing. Thus, the

25   undersigned reviews plaintiff’s proposed third amended complaint as directed toward incidents

26   that took place before the RVR hearing.
27          The undersigned turns now to the motion to amend. As discussed below, the undersigned

28   finds that plaintiff’s motion to amend should be granted in part and denied in part.
                                                        5
 1   New Theories of Liability

 2          In his amended complaint, plaintiff adds theories of liability that were not pressed in his

 3   operative pleading, including gender bias or gender discrimination and due process violations.

 4   However, plaintiff fails to include any facts supporting such theories of liability. Although it

 5   appears plaintiff is male and defendant Kaur, Sgt. Chambers and Sgt. Muhammed are all female,

 6   such differences are insufficient, standing alone, to support a claim of gender discrimination.

 7   Similarly, plaintiff includes no factual allegations to support his claim that both his procedural

 8   and substantive due process rights were violated during the preparation of the 128B chrono and

 9   RVR. The undersigned finds that defendant Kaur would be prejudiced by the addition of such

10   theories at this late stage of the proceedings; plaintiff was clearly aware of the gender of

11   defendant Kaur and Sgt. Chambers during the 2016 incidents and the RVR hearing. Also,

12   because the First Amendment provides the textual source of constitutional protection for

13   plaintiff’s retaliation claims, a generalized claim that due process was violated does not extend to

14   the same allegations.4 Plaintiff should be denied leave to amend to pursue the newly-alleged

15   gender and due process claims raised in connection with the pre-RVR hearing incidents.

16   Sgt. Muhammed

17          Plaintiff seeks to add Sgt. Muhammed as a defendant. However, as argued by defendant,

18   plaintiff sets forth no factual allegations demonstrating that Sgt. Muhammed took an adverse

19   action against plaintiff.5 Rather, the documents upon which plaintiff relies demonstrates that it

20
     4
       “Where a particular Amendment ‘provides an explicit textual source of constitutional
21   protection’ against a particular sort of government behavior, ‘that Amendment, not the more
22   generalized notion of “substantive due process,” must be the guide for analyzing these claims.”
     Albright v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490 U.S. 386, 395
23   (1989) (both evaluating Fourth Amendment claims). “Substantive due process does not extend to
     circumstances already addressed by other constitutional provisions.” See Scott v. Robertson,
24   2019 WL 6341589, at *3 (N.D. Cal. Nov. 27, 2019), citations omitted.
25   5
       “‘Prisoners have a First Amendment right to file grievances against prison officials and to
26   be free from retaliation for doing so.’ Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)
     (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the
27   prison context has five elements: ‘(1) An assertion that a state actor took some adverse action
     against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)
28   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably
                                                        6
 1   was Sgt. Chambers who instructed defendant Kaur to “change your report to a CDCR Rule

 2   Violation Report (115).” (ECF No. 64 at 12.) While the emails provided by plaintiff demonstrate

 3   that Sgt. Muhammed was somehow involved, perhaps by discussing it with Kaur or Sgt.

 4   Chambers,6 the emails confirm that it was Kaur who drafted the 128B chrono and the RVR, not

 5   Sgt. Muhammed. (ECF No. 64 at 8-10, 12, 13.) The only adverse actions identified by plaintiff

 6   in his proposed amended pleading are the 128B chrono and the RVR. Plaintiff cannot state a

 7   retaliation claim against Sgt. Muhammed absent an identified adverse action. Therefore, plaintiff

 8   should not be granted leave to amend to name Sgt. Muhammed as a defendant because such

 9   amendment would be futile.

10   Sgt. Chambers

11          In support of his proposed amended pleading, plaintiff has identified documentary

12   evidence tending to show that Sgt. Chambers was involved in the preparation of the RVR, indeed,

13   instructed defendant Kaur to prepare the RVR, apparently in addition to the 128B chrono. In his

14   third amended complaint, plaintiff also states that he has had issues in the past with Sgt.

15   Chambers concerning law library access, and alleges she was not allowed in the area of the law

16   library due to complaints about her harassing inmates waiting in line to attend the library. (ECF

17   No. 61 at 8.) Because Sgt. Chambers’ involvement in the preparation of the 128B and RVR was

18   only recently discovered, plaintiff should be granted leave to amend to add Sgt. Chambers as a

19   defendant. Plaintiff’s motion was filed before the close of discovery, and discovery disputes

20
     advance a legitimate correctional goal.’ Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.
21   2005).” (ECF No. 20 at 3.)
22   6
       Even if Sgt. Muhammed encouraged defendant Kaur or Sgt. Chambers to file a false RVR
23   against plaintiff, the filing of a false RVR by a prison official against a prisoner, standing alone, is
     not a per se violation of the prisoner’s constitutional rights. See Muhammad v. Rubia, 2010 WL
24   1260425, at *3 (N.D. Cal. Mar. 29, 2010), aff’d 453 F. App’x 751 (9th Cir. 2011) (“[A] prisoner
     has no constitutionally guaranteed immunity from being falsely or wrongly accused of conduct
25   which may result in the deprivation of a protected liberty interest.”) (internal citation omitted).
26   See also Harper v. Costa, 2009 WL 1684599, at *2-3 (E.D. Cal. June 16, 2009), aff’d 393 F.
     App’x 488 (9th Cir. 2010) (“Although the Ninth Circuit has not directly addressed this issue in a
27   published opinion, district courts throughout California . . . have determined that a prisoner’s
     allegation that prison officials issued a false disciplinary charge against him fails to state a
28   cognizable claim for relief under § 1983.”).
                                                          7
 1   remain because plaintiff has sought reconsideration of an order compelling discovery responses,

 2   and defendant Kaur recently filed a motion to compel discovery responses. Thus, the

 3   undersigned finds that any prejudice to defendant Kaur would be moderate. There is no evidence

 4   of bad faith or undue delay because plaintiff filed his motion to amend shortly after receiving the

 5   documents through discovery. In addition, amending the pleading to name Sgt. Chambers would

 6   not be futile because, contrary to defendant Kaur’s argument that plaintiff failed to identify an

 7   adverse action, the preparation and prosecution of the allegedly false RVR is the alleged adverse

 8   action. Therefore, the undersigned finds that the factors weigh in favor of granting plaintiff’s

 9   motion to amend to name Sgt. Chambers as a defendant in connection with plaintiff’s retaliation

10   claim, based on incidents occurring in 2016, including the authorship of the 128B and RVR, prior

11   to the RVR hearing.

12          Once the district court addresses these findings and recommendations, the court will issue

13   an order as to service of process on Sgt. Chambers, if appropriate.

14   Putative Procedural Due Process Claims Arising During the RVR Hearing

15          In his first amended complaint (“FAC”), plaintiff previously named Sgt. Chambers as a

16   defendant based on claims that she had violated plaintiff’s due process rights during the RVR

17   hearing on November 18, 2016. It appears plaintiff chose not to pursue a separate action against

18   Sgt. Chambers, even after the June 20, 2017 order finding any procedural due process claim

19   arising from the RVR hearing was unrelated to plaintiff’s retaliation claim against defendant Kaur

20   (ECF No. 20 at 7).7
21          Now plaintiff has identified documents demonstrating Sgt. Chambers’ involvement in

22   preparing the RVR, suggesting plaintiff may be able to demonstrate Sgt. Chambers was not an

23   impartial decision-maker, given her role in reviewing and editing the RVR, yet still serving as the

24   hearing officer. In addition, in his motion to amend, plaintiff claims he requested witnesses, but

25   was denied “any witnesses.” (ECF No. 64 at 2.) Thus, it appears plaintiff has at least two

26   7
       A review of cases filed in the Eastern District revealed no subsequent filing by plaintiff against
     Sgt. Chambers. A court may take judicial notice of court records. See, e.g., Bennett v.
27   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings in
     other courts, both within and without the federal judicial system, if those proceedings have a
28   direct relation to matters at issue”) (internal quotation omitted).
                                                          8
 1   putative procedural due process grounds on which to challenge the November 18, 2016 hearing

 2   on the RVR.

 3          However, plaintiff’s putative due process claims against Sgt. Chambers based on what

 4   took place during the RVR hearing are not properly related to plaintiff’s retaliation claims against

 5   defendant Kaur. Plaintiff may join multiple claims if they are all against a single defendant. Fed.

 6   R. Civ. P. 18(a). Unrelated claims against different defendants must be pursued in multiple

 7   lawsuits. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). As explained in Rule 20 of the

 8   Federal Rules of Civil Procedure, a person may be joined in one action as a defendant if:

 9                  (A) any right to relief is asserted against them jointly, severally, or in
                    the alternative with respect to or arising out of the same transaction,
10                  occurrence, or series of transactions or occurrences; and
11                  (B) any question of law or fact common to all defendants will arise
                    in the action.
12

13   Fed. R. Civ. P. 20(a)(2). Here, the questions of law and fact pertaining to plaintiff’s procedural

14   due process protections during the RVR hearing8 differ from the evaluation of whether or not

15   defendant Kaur or Sgt. Chambers retaliated against plaintiff in preparing the 128B chrono or

16   RVR before the hearing on the RVR in violation of the First Amendment, Rhodes, 408 F.3d at

17   567-68. Plaintiff has identified no facts involving defendant Kaur in an alleged violation of

18   plaintiff’s procedural due process rights during the hearing. Thus, plaintiff’s putative due process

19   claims against Sgt. Chambers based on the November 18, 2016 RVR hearing must be pursued in

20   a separate action, as previously explained in the June 20, 2017 order. (ECF No. 20 at 6-7.)
21   8
       Plaintiff was entitled to limited due process rights during the hearing. Prisoners subjected to
22   disciplinary action are entitled to certain procedural protections under the Due Process Clause,
     but are not entitled to the full panoply of rights afforded to criminal defendants. See Wolff v.
23   McDonnell, 418 U.S. 539, 556 (1974); see also Superintendent v. Hill, 472 U.S. 445, 455-456
     (1985); United States v. Segal, 549 F.2d 1293, 1296-99 (9th Cir. 1977) (prison disciplinary
24   proceedings command the least amount of due process along the prosecution continuum). Under
     Wolff, prison disciplinary actions are subject to the following procedural requirements: (1)
25   written notice of the charges; (2) a hearing, with at least 24-hours advance notice; (3) a written
26   statement by the fact finders of the evidence relied on and the reasons for taking disciplinary
     action; (4) the prisoner’s right to call witnesses in his or her defense, if doing so would not be
27   unduly hazardous to institutional safety or correctional goals; and (5) legal assistance to prisoners
     who are illiterate or whose issues are particularly complex. Wolff, 418 U.S. at 556-71. Finally,
28   prisoners are entitled to an impartial decision-maker. Id. at 571.
                                                          9
 1   Plaintiff was aware of any deprivation of witnesses at the time of the hearing, and was

 2   subsequently informed by the court that he must pursue any procedural due process claim against

 3   Sgt. Chambers in a separate action, but did not file one. Thus, it is unclear whether plaintiff

 4   intends to pursue such claims at this time. Plaintiff is cautioned that if he intends to pursue

 5   procedural due process claims against Sgt. Chambers in a separate action, the filing deadline for

 6   pursuing such claims is governed by California law.9

 7   IV. Conclusion

 8           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall detach

 9   plaintiff’s proposed third amended complaint (ECF No. 61 at 4-23) and file and docket the third

10   amended complaint as of March 7, 2019 (ECF No. 61-1).

11           Further, IT IS RECOMMENDED that:

12           1. Plaintiff’s motion to amend (ECF No. 61) be granted as to his retaliation claims against

13   Sgt. Chambers, and denied in all other respects;

14           2. This action shall proceed solely on the retaliation claims raised in his third amended

15   complaint against defendant Kaur and Sgt. Chambers based on actions taken prior to the RVR

16   hearing on November 18, 2016.

17           These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

22
     9
23      Generally, plaintiff has four years from the date of the RVR hearing to file suit. See Jones v.
     Blanas, 393 F.3d 918, 927 (2004) (stating that federal courts should apply the forum state’s
24   statute of limitations for personal injury actions because § 1983 contains no specific statute of
     limitations); see also Cal. Civ. Proc. Code § 335.1 (establishing a two year statute of limitations
25   for personal injury actions occurring after January1, 2003); Cal. Civ. Proc. Code § 352.1 (2007)
26   (providing a two-year tolling provision of a statute of limitations for prisoners serving less than a
     life sentence). But if plaintiff is incarcerated for a life term without the possibility of parole, he is
27   not entitled to such statutory tolling. See Cal. Civ. Proc. Code § 352.1(a) (requirements for
     tolling due to incarceration).
28
                                                         10
 1   objections shall be filed and served within fourteen days after service of the objections. The

 2   parties are advised that failure to file objections within the specified time may waive the right to

 3   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: December 19, 2019

 5

 6

 7
     /spen1828.mta
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       11
